DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	Mochida (US 20060214774 A1) and Vennelakanti et al. (US 2008/0258915 A1) are the closest prior art of the record.
	Regarding Mochida, Examiner substantially agrees with applicant’s arguments in the Remarks presented on 11/19/2020, specifically the argument presented on page 6“Mochida describes that "[t]he trial of reception from the RFID tag 12 and the shift of the antenna 15 are repeated in the moving range of the antenna 15 until the reception from the RFID tag 12 is normally made." Para. [0023]. In other words, once the information stored in the RFID tag 12 is successfully read, the movement of the antenna 15 is no longer repeated.”. 
	Vennelakanti also differs from the current application because Vennelakanti stops the RFID reader along the defined path multiple times so the RFID reader can read the tags, and the current claimed invention have (1) the antenna reading the tags in a predetermine path while the antenna is in movement, and (2) when the antenna is stopped, the reading process is also stopped for a predetermined time, steps (1) and (2) repeats until the antenna reaches the end of the predetermined path, see Vennelakanti ¶45 and figure 10; 
	Therefore, none of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claim(s) 1 “repeating steps (b) and (c) .. . and .. upon detecting that the antenna has reached the end of the predetermined path during the tag reading process, ending the tag reading process.”.  The limitations not disclosed in the prior, in combination with the other limitations clearly claimed in claim 1, are novel and unobvious.
	Regarding the previously made nonstatutory double patent rejection, Applicant’s terminal disclaimed submitted on 11/19/2020 is approved, see Terminal Disclaimer-Electronic-Approved document filed on 11/19/2020. Therefore, the previously made nonstatutory double patent rejection is withdrawn.
	Accordingly, dependent claim(s) 2, 4 and 7-15 are allowed for the same reasons stated above.
Therefore, the Examiner is allowing claim(s) 1-2, 4 and 7-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA DELIGI/Patent Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627